ACCEPTED
                                                                                                                                      14-14-00994-CV
                                                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                                                   HOUSTON, TEXAS
                                                                                                                                  7/2/2015 4:46:35 PM
                                                                                                                                CHRISTOPHER PRINE
                                                                                                                                               CLERK

                                               CASE NO. 14-14-00994-CV

                               IN THE FOURTEENTH COURT OF APPEALS
                                                                     FILED IN
                                                              14th COURT OF APPEALS
                                     HOUSTON, TEXAS              HOUSTON, TEXAS
                                                               7/2/2015 4:46:35 PM
                     ANDREW T. VO, INDIVIDUALLY AND D/B/A LARRY  VO,
                                                              CHRISTOPHER     A. PRINE
                          VIET LE, TAM VAN LE AND VO-LE, INC.          Clerk
                                                                                                                        Appellants,

                                                                  V.

                                                        HO KIM DOAN

                                                                                                                           Appellee.

                       ON APPEAL FROM THE 129TH JUDICIAL DISTRICT
                     IN THE DISTRICT COURT OF HARRIS COUNTY, TEXAS
                                    CASE NO. 2007-19358


                APPELLANTS’ FIRST UNOPPOSED MOTION FOR EXTENSION
                         OF TIME TO FILE ORIGINAL BRIEF




                                                               Marguerite K. Kingsmill (Bar No. 00788902)
                                                               Christy R. Bergeron (Bar No. 24044582)
                                                               Thomas P. Henican (Bar No. 24075926)
                                                               KINGSMILL RIESS, L.L.C.
                                                               201 St. Charles Avenue, Suite 3300
                                                               New Orleans, Louisiana 70170-3300
                                                               Telephone: (504) 581-3300
                                                               Telecopier: (504) 581-3310
                                                               Attorneys for Appellants, Andrew T. Vo d/b/a
                                                               Larry Vo, Andrew T. Vo, Viet Le, Tam Van Le
                                                               and Vo-Le Inc.




                                                                   1
S:\Vo - 1191\001 Doan\Pleadings - 14th Ct of Appeals No. 14-14-00994-CV\150702 Motion for Extension of Time to File Brief.docx
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

          Pursuant to Tex. R. App. P., 10.1, 10.5(b) and 38.6(d), appellants, Andrew T. Vo,

individually and d/b/a Larry Vo, Viet Le, Tam Van Le and Vo-Le, Inc. (collectively,

“Appellants”), file this first and unopposed motion for a thirty-day extension of time to file their

original brief, and in support of this Motion, respectfully submit the following:

          Appellants’ original brief is currently due on July 9, 2015.

          Appellants request a thirty (30) day extension of time to file their brief, making the brief

due on August 8, 2015. This is the first request for extension of time to file their original brief,

or any brief in this Court.

          Counsel for Appellants relies on the following reasons, in addition to the routine matters

that counsel must attend to in daily practice and in handling his current heavy caseload, to

explain the need for the requested extension:

          Undersigned counsel, Thomas P. Henican, has been the primary handling attorney for

Appellants in this case. Over the past few months, he has been dealing with serious medical

issues and emergencies involving his father, C. Ellis Henican, Jr., who is battling cancer and

heart problems, which have adversely impacted the preparation of Appellants’ original brief;

          Chuck Colvin, another attorney employed by Kingsmill Riess, the law firm representing

Appellants, is battling throat cancer, which has resulted in his being unable to work for extended

periods of time and increased the caseload for other attorneys associated with the firm, including

undersigned counsel, and further impacted preparation of Appellants’ original brief;

          Counsel for Appellants has been preparing appellate briefs in the following cases:




                                                                   2
S:\Vo - 1191\001 Doan\Pleadings - 14th Ct of Appeals No. 14-14-00994-CV\150702 Motion for Extension of Time to File Brief.docx
Blake International U.S.A. Rigs, L.L.C. v. State of Louisiana, Directly and Through The

Louisiana Department of Economic Development, No. 2015-CA-0164, First Circuit Court of

Appeal, State of Louisiana; and

Cashman Equipment Company v. Boh Bros. Construction Co., L.L.C., No. 15-30038, in the

United States Court of Appeals for the Fifth Circuit.

          In addition, undersigned counsel is lead/handling attorney in the following federal cases

which are set for trial in October and November, 2015, respectively:

Cross Holdings, Inc. v. LLFC Corporation and Laserline Lease Finance Corporation, Civil

Action No. 2:15-cv-00651, Section “I”, Mag. (3), United States District Court, Eastern District

of Louisiana; and

Michelle Collins, individually and as Personal Representative of Decedent, Michael Collins v.

A.B.C. Marine Towing, L.L.C. and Board of Commissioners Port of New Orleans, Civil Action

No. 2:14-cv-1900 C/W 2:14-cv-2100, Section “L”, Mag. (3), United States District Court,

Eastern District of Louisiana.

          Counsel for Appellants seeks this extension of time to be able to prepare a cogent and

succinct brief to aid this Court in its analysis of the issues presented. This request is not sought

for delay but so that justice may be done.

          The undersigned has conferred with opposing counsel for Appellee, and he has indicated

that he/his client does not oppose this motion. All facts recited in this motion are within the

personal knowledge of the counsel signing this motion, therefore no verification is necessary

under Texas Rule of Appellate Procedure 10.2.




                                                                   3
S:\Vo - 1191\001 Doan\Pleadings - 14th Ct of Appeals No. 14-14-00994-CV\150702 Motion for Extension of Time to File Brief.docx
                                        CERTIFICATE OF CONFERENCE

          I certify that on July 2, 2015, I conferred with counsel for Appellee regarding this motion

and that Appellee is not opposed to this motion.

                                                               _Thomas P. Henican___________________
                                                               Thomas P. Henican, Counsel for Appellants

                                             CERTIFICATE OF SERVICE

          I certify that on July 2, 2015, I mailed a copy of this motion to the following counsel by

First Class U.S. Mail and/or forwarded a copy via e-mail:

Mark T. Murray                                                         Robert S. Kwok
Stevenson & Murray                                                     William W. Hoke
24 Greenway Plaza, Suite 750                                           Robert Kwok & Associates, L.L.P.
Houston, Texas 77046                                                   6588 Corporate Dr., Suite 300
                                                                       Houston, TX 77036


                                                               _Thomas P. Henican___________________
                                                               Thomas P. Henican, Counsel for Appellants



                                                  PRAYER FOR RELIEF

          For the reasons set forth above, Appellants requests that this Honorable Court grant this

Appellants’ First Unopposed Motion for Extension of Time to File Original Brief and extend the

deadline for filing the Appellants’ original brief up to and including August 8, 2015. Appellants

pray for all other relief to which they may be entitled.




                                                                   4
S:\Vo - 1191\001 Doan\Pleadings - 14th Ct of Appeals No. 14-14-00994-CV\150702 Motion for Extension of Time to File Brief.docx
                                                               Respectfully submitted:

                                                               By:       Thomas P. Henican
                                                               Marguerite K. Kingsmill (Bar No. 00788902)
                                                               Christy R. Bergeron (Bar No. 24044582)
                                                               Thomas P. Henican (Bar No. 24075926)
                                                               KINGSMILL RIESS, L.L.C.
                                                               201 St. Charles Avenue, Suite 3300
                                                               New Orleans, Louisiana 70170-3300
                                                               Telephone: (504) 581-3300
                                                               Telecopier: (504) 581-3310
                                                               Attorneys for Appellants, Andrew T. Vo d/b/a
                                                               Larry Vo, Andrew T. Vo, Viet Le, Tam Van Le
                                                               and Vo-Le Inc.




                                                                   5
S:\Vo - 1191\001 Doan\Pleadings - 14th Ct of Appeals No. 14-14-00994-CV\150702 Motion for Extension of Time to File Brief.docx